Exhibit ANNUAL INFORMATION FORM March 28, 2008 TABLE OF CONTENTS Page GLOSSARY 1 EXPLANATORY NOTES 2 RELIANCE ON PUBLIC INFORMATION 2 THE CORPORATION 3 REGULATORY ENVIRONMENT 8 INDUSTRY OVERVIEW AND COMPETITIVE ENVIRONMENT 13 THREE-YEAR SUMMARY: EVOLUTION OF BUSINESS 16 OVERVIEW OF THE BUSINESS 23 AIR CANADA 25 AEROPLAN 36 OTHER INVESTMENTS 46 RISK FACTORS 48 MARKET FOR SECURITIES 61 DIVIDEND RECORD 62 DESCRIPTION OF CAPITAL STRUCTURE 62 DIRECTORS AND OFFICERS 69 AUDIT COMMITTEE 71 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 73 TRANSFER AGENT AND REGISTRAR 74 LEGAL PROCEEDINGS 74 MATERIAL CONTRACTS 74 EXPERTS 74 ADDITIONAL INFORMATION 74 APPENDIX A - CHARTER OF THE AUDIT, FINANCE AND RISK COMMITTEE OF THE BOARD OF DIRECTORS OF ACE AVIATION HOLDINGS INC. A-1 - i - GLOSSARY Aeroplan—Means Aeroplan Limited Partnership together with its general partner, Aeroplan Holding GP Inc., and their respective subsidiaries and predecessors; Aeroplan Miles—Means the currency accumulated by Aeroplan members under the Aeroplan Program; Aeroplan Program—Means the loyalty marketing program operated by Aeroplan; Air Canada Vacations—Means Touram Limited Partnership, a limited partnership established under the laws of the Province of Québec; Available Seat Miles or ASMs—Means the total number of seats available for passengers multiplied by the miles flown; Average Cost of Rewards per Mile-Means, for any reporting period, the cost of rewards for the period divided by the number of Aeroplan Miles redeemed for rewards during the period; Cargo Services—Means the business and operations of Air Canada's air cargo services, including cargo related products, services and ground operations, carried on for domestic, transborder and international cargo services, by AC Cargo Limited Partnership and Air Canada; GAAP—Means generally accepted accounting principles in Canada including those set out in the Handbook of the Canadian Institute of Chartered Accountants; Ground Handling Services—Means the business and operations carried on by ACGHS Limited Partnership (and its United States subsidiary, ACGHS US Inc.) and Air Canada that provide passenger and aircraft related ground handling services, including check-in, ramp services, cabin cleaning, de-icing services, gate management and baggage and cargo handling; Jazz– Means Jazz Air LP, together with its general partner, Jazz Air Holding GP Inc., and their respective subsidiaries and predecessors; and, in particular, reference to Jazz in respect of a time period prior to October 1, 2004 are references to the business of Jazz as carried on by Jazz Air Inc., which was liquidated on September 30, 2004 and references to Jazz in respect of the time period from October 1, 2004 until closing of the initial public offering are references to the business of Jazz as carried on by Jazz Air Limited Partnership, unless the context requires otherwise; LMG – Means the Loyalty Management Group Limited; Nectar Program – Means the loyalty marketing program operated by LMG; Revenue Passenger Miles or RPMs—A measure of passenger traffic calculated by multiplying the total number of revenue passengers carried by the miles they are carried; Technical Services — Means the heavy maintenance, engine maintenance, component maintenance, engineering and training business and operations carried on by ACTS Aero; and Yield—Means average passenger revenue per Revenue Passenger Mile. EXPLANATORY NOTES The information in this Annual Information Form is stated as at December31, 2007, unless otherwise indicated. ACE Aviation Holdings Inc.—References in this Annual Information Form to "ACE" are references to ACE Aviation Holdings Inc. Currency—All currency amounts used in this document are stated in Canadian dollars, unless otherwise indicated. Statistical Information—Market data and certain industry forecasts used throughout this Annual Information Form were obtained from internal surveys, market research, publicly available information and industry publications.
